          Case 3:20-cv-00032-JTK Document 16 Filed 05/27/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


KEITH A. HARDESTY,                                )
Plaintiff                                         )
                                                  )
vs.                                               )   Civil Action No. 3:20-cv-00032 JTK
                                                  )
ANDREW SAUL, Commissioner,                        )
Social Security Administration,                   )
Defendant                                         )


                                           JUDGMENT

       IT IS ORDERED, ADJUDGED AND DECREED that this case be reversed and remanded

to the Defendant for further administrative action pursuant to sentence four of §205(g) of the Social

Security Act, 42 U.S.C. §405(g). Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      SO ADJUDGED on this 27th day of May, 2020.



                                                      ____________________________________
                                                       UNITED STATES MAGISTRATE JUDGE
